DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 8, 9, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the first boot" in line 2, and “the plurality of devices” in line 7.  There are insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the specific process" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the specific process" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitations "the first boot" in line 2, and “the plurality of devices” in line 6.  There are insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the specific process" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the specific process" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 9,12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (hereinafter Ma) (US 20140215199 A1) in view of Wang (English translation of CN 107341094), and further in view of Ni (English Translation of CN 107729125).
As to claim 1, Ma teaches an accelerating boot time system [0001: “…for implementing a fast-boot list to speed up the booting of an operating system”], comprising:  
2a memory, configured to pre-store a boot process to be performed on the first 3boot [0012: “The list will be saved to NAND flash memory (or other non-volatile memory) in the drive.”] [0014: “the memory 96 may include a cache area to hold the boot list.”]; and  
4a processor, configured to directly read the boot process from the memory and 5execute the boot process when the first boot is performed [FIG. 5: steps 206 and 208] [0030: “The functions performed by the diagrams of FIGS. 2-5 may be implemented using one or more of a conventional general purpose processor…”].
Ma does not teach 6wherein the processor executes a monitoring process to monitor a plurality of 7hardware usage rates of the plurality of devices each time the device is powered up and  8inserts the hardware usage rates into a machine learning algorithm to determine whether a 9particular process supported by the at least one of the devices is abnormal.
Wang teaches monitoring a plurality of 7hardware usage rates of the plurality of devices each time the device is powered up [page 2, paragraphs 22-23: “Step 202: During this startup, writing the generated performance monitoring log into the preset file by using the tracking program, and recording the original data of each starting item in the performance monitoring log. When the terminal is powered on at this time, the calling controller API writes the generated performance monitoring log into the preset file, and calls the Provider API to record the original data obtained by tracking each starting item in the performance monitoring log in the preset file, where the preset file is a file specified by the controller, and the original data is the data recorded when the starting item is started in the startup phase, including: the resource occupancy rate of the starting item, the starting time, the starting time, the starting sequence, and the resource occupancy rate comprising one or more of a CPU occupancy rate, a memory occupancy rate and an I/O occupancy rate of the central processing unit.”] and determining whether a 9particular process supported by the at least one of the devices is abnormal [FIG. 3: black list].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of monitoring resource usage rate as suggested in Wang into Ma to measure a time consumption of a startup item. One having ordinary skill in the art would have been motivated to make such incorporation to improve startup speed by selectively disabling startup item with the time consumption exceeding a threshold.
Ni teaches inserting the hardware usage rates into a machine learning algorithm to determine [page 9, paragraph 6: “the classification marking method is an actual application of the existing machine learning method”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of using machine learning algorithm for classification as suggested in Ni into Wang in view of Ma to measure a time consumption of a startup item. One having ordinary skill in the art would have been motivated to make such incorporation to improve startup speed by selectively disabling startup item with the time consumption exceeding a threshold.
As to claim 4, Ma in view of Wang and Ni teaches wherein the devices comprise the 2memory, the processor or a hard disk [Wang, FIG. 7], and the hardware usage rates of the devices 3comprise memory usage rate, processor usage rate, or hard disk usage rate [page 2, paragraph 23: “When the terminal is powered on at this time, the calling controller API writes the generated performance monitoring log into the preset file, and calls the Provider API to record the original data obtained by tracking each starting item in the performance monitoring log in the preset file, where the preset file is a file specified by the controller, and the original data is the data recorded when the starting item is started in the startup phase, including: the resource occupancy rate of the starting item, the starting time, the starting time, the starting sequence, and the resource occupancy rate comprising one or more of a CPU occupancy rate, a memory occupancy rate and an I/O occupancy rate of the central processing unit.”];  4after the processor normalizes the hardware usage rates, the normalized hardware 5usage rates are substituted into the machine learning algorithm to determine whether a 6device state is abnormal when each of the devices executes the particular process [Ni, page 9, paragraph 6]; if the 7device state is abnormal when at least one of the devices executes the particular process, the processor determines that the particular process is abnormal [Wang, FIG. 3: blacklist].
As to claim 6, Ma in view of Wang teaches wherein when the processor 2determines that the particular process supported by the at least one of the devices is 3abnormal, the processor issues instructions to store the particular process into the 4memory [Wang, FIG. 3: blacklist].
As to claims 9,12 and 14, they relate to method claims comprising the same subject matters claimed in claims 1, 4 and 6. Therefore, they are rejected under the same reasons applied to claims 1, 4 and 6.
Claims  2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (hereinafter Ma) (US 20140215199 A1) in view of Wang (English translation of CN 107341094) and Ni (English Translation of CN 107729125), and further in view of Peterson (US 20150134946 A1).
As to claim 2, Ma in view of Wang and Ni does not teach wherein the boot process is one 2of a plurality of executed processes in an Out-of-Box Experience (OOBE) set-up 3procedure.
Peterson teaches boot process is one 2of a plurality of executed processes in an Out-of-Box Experience (OOBE) set-up 3procedure [0109] [FIG. 19].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of determining whether the boot process being one of boot-up process of OOBE as suggested in Peterson into Ma in view of Wang and Ni to manage functionalities and components booting.
As to claim 10, it relates to method claim comprising the same subject matter claimed in claim 2. Therefore, it is rejected under the same reasons applied to claim 2.
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (hereinafter Ma) (US 20140215199 A1) in view of Wang (English translation of CN 107341094) and Ni (English Translation of CN 107729125), and further in view of Baldysiak et al. (Baldysiak) (US 20190187917 A1).
As to claim 3, Ma in view of Wang and Ni does not teach wherein the memory is a memory 2using OptaneTM technology.
Baldysiak teaches a memory 2using OptaneTM technology [0015].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of disclosing OptaneTM technology used in a memory as suggested in Baldysiak into Ma in view of Wang and Ni to provide a well-known technology used in the art.
As to claim 11, it relates to method claim comprising the same subject matter claimed in claim 3. Therefore, it is rejected under the same reasons applied to claim 3.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (hereinafter Ma) (US 20140215199 A1) in view of Wang (English translation of CN 107341094) and Ni (English Translation of CN 107729125), and further in view of Alvarez Gonzalez et al. (hereinafter Alvarez) (US 20190026531 A1).
As to claim 5, Ma in view of Wang and Ni does not teach wherein the machine learning algorithm is a Multilayer Perceptron (MLP) algorithm.
Alvarez teaches that a Multilayer Perceptron (MLP) algorithm is used as machine learning algorithm [0037].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of using the Multilayer Perceptron (MLP) algorithm as suggested in Alvarez into Ma in view of Wang and Ni to perform the machine learning algorithm. One having ordinary skill in the art would have been motivated to make such incorporate to utilize a well-known machine learning algorithm technology.
As to claim 13, it relates to method claim comprising the same subject matter claimed in claim 5. Therefore, it is rejected under the same reasons applied to claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/           Primary Examiner, Art Unit 2187